DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 06/01/2020, has been received, entered, and made of record. Currently, claims 1-16 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below. Applicant has provided an explanation of relevance of cited document(s) Japanese Patent Application Laid- Open No. 2005-234708 on page(s) 1 of the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0031] The operation unit 205 is a user interface for the user to operate the MFP 101, for example, a touch panel, and also serves as a reception unit receiving operation and input by the user. The operation unit 205 can be also used as a display unit that displays a screen to operate the MFP 101.
[0106] In step S1005, the CPU 201 performs the character recognition processing on the image data generated in step S1003 based on the character recognition area set in the input fields 704 to 707 of the keyword character string setting screen 700 of FIG. 7, and acquires a character string.
[0109] In step S1008, the CPU 201 transmits the image data (PDF file) generated in step S1004 to a folder indicated by the folder path generated in step S1007. More specifically, the CPU 201 performs control the image data to be transmitted to the file server by using a SMB protocol or an FTP protocol and stored in the folder indicated by the designated folder path.
[0033] The scanner 207 is a unit realizing a scan function. When the CPU 201 controls the scanner 207, the scanner 207 optically reads an image of a document, and generates image data. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
           A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito US 2011/0221782 A1.

With respect to claim 1, Ito discloses an image processing apparatus (fig.1, electronic document processing apparatus 1), comprising: 
      a character recognition unit configured to perform character recognition processing for recognizing a character string included in image data (¶ 0020 and ¶ 0031) (Note: a CPU 14 controls the operation of the electronic document processing apparatus 1 based on an electronic document processing program, wherein in the case of automatic storage, the electronic document storage part 242 performs character recognition on the scanned document stored in the storage device 12); 
      a transmission unit configured to transmit the image data to store the image data in a folder including a name containing the character string acquired by the character recognition processing (¶ 0020, ¶ 0029 and ¶ 0031-¶ 0034) (Note: the scanned document (image data) is stored (transmitted) in a folder based on a name obtained by character recognition performed on the scanned document. The reference further discloses the electronic document storage part 242 stores the scanned document into the folder of the file server connected via the communication IF 20); and 
      a reception unit configured to receive an instruction from a user (¶ 0021-¶ 0023) (Note: the display device receives an input of operation by user using input device 18), 
      wherein, in a case where a result of the character recognition processing by the character recognition unit does not satisfy a predetermined condition, the transmission unit does not transmit the image data until the reception unit receives the instruction from the user (¶ 0027, ¶ 0030, ¶ 0032 and ¶ 0036-¶ 0040) (Note: when character recognition has failed and it is impossible to determine the type of the scanned 
      wherein, in a case where the result of the character recognition processing by the character recognition unit satisfies the predetermined condition, the transmission unit transmits the image data without receiving the instruction from the user by the reception unit (¶ 0027, ¶ 0029 and ¶ 0031-¶ 0034) (Note: when the electronic document storage part 242 performs character recognition on the scanned document stored in the storage device 12 and determines the type of the scanned document based on the correspondence table, the scanned document is automatically stored (transmitted) into a storage destination corresponding to the type of the scanned document). 

With respect to claim 4, Ito discloses the image processing apparatus according to claim 1, further comprising a display unit configured to display a screen, wherein, in the case where the result of the character recognition processing by the character recognition unit does not satisfy the predetermined condition, the display unit displays a predetermined screen for selection of processing to be performed by the image processing apparatus (¶ 0032, ¶ 0036-¶ 0040 and figs.5A-B) (Note: when character recognition has failed and it is impossible to determine the type of the scanned document, the scanned document is not stored (transmitted) into the folder until an instruction is received from the user. That is, an unstored scanned document 

With respect to claim 11, Ito discloses the image processing apparatus according to claim 1, wherein the predetermined condition includes a condition relating to a type of the character string (fig.3 and ¶ 0031-¶ 0034) (Note: the electronic document storage part 242 performs character recognition on the scanned document stored in the storage device 12, and analyzes regions in the scanned document and types of characters included in the respective regions).

With respect to claim 15, the same ground of rejection provided for claim 1 is applicable herein. 
With respect to claim 16, the same ground of rejection provided for claim 1 is applicable herein. Ito further discloses a non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform a method of controlling an image processing apparatus (¶ 0094-¶ 0095).

Claim Rejections - 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9.       Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Iga US 2011/0051179 A1.

With respect to claim 6, Ito discloses the image processing apparatus according to claim 4, except wherein a first object is displayed on the predetermined screen, and wherein, when the first object is selected by the user, the transmission unit does not transmit the image data but transmits image data different from the image data. 
    However, in the same field of endeavor of image processing apparatus art, Iga discloses wherein a first object (fig.15, "send" button) is displayed on the predetermined screen, and wherein, when the first object is selected by the user, the transmission unit does not transmit the image data but transmits image data different from the image data (¶ 0082-¶ 0084) (Note: when the "send" button is selected, only selected document image data is transmitted and non-selected document image data is not transmitted).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing apparatus of Ito with teachings of Iga wherein when the first object is selected by the user, the transmission unit does not transmit the image data but transmits image data different from the image data. The suggestion/motivation for doing so would have been to prevent transmission of undesired image data.

With respect to claim 10, Ito discloses the image processing apparatus according to claim 4, except wherein a fourth object is displayed on the predetermined screen, and wherein, when the fourth object is selected, the transmission unit cancels transmission of the image data. 
     However, in the same field of endeavor of image processing apparatus art, Kawashima discloses wherein a fourth object (fig.18, "stop sending" button) is displayed on the predetermined screen, and wherein, when the fourth object is selected, the transmission unit cancels transmission of the image data (¶ 0089 and ¶ 0092) (Note: when the "stop sending" button is selected, the image forming device 10 instructs the transmission/reception controller 38 to stop transmission of the transmission document image data).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing apparatus of Ito with teachings of Iga wherein when the fourth object is selected, the transmission unit cancels transmission of the image data. The suggestion/motivation for doing so would have been to prevent transmission of image data to wrong folder/destination.

10.    Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Motoyoshi US 2008/0231914 A1.

With respect to claim 7, Ito discloses the image processing apparatus according to claim 4, except wherein a second object is displayed on the predetermined screen, and 
     However, in the same field of endeavor of image processing apparatus art, Motoyoshi discloses wherein a second object (fig.2a, icon 31) is displayed on the predetermined screen (fig.2a), and wherein, when the second object is selected by the user, the display unit displays a screen that prompts the user to perform reading operation of a document (¶ 0062-¶ 0063) (Note: when the icon 31 is selected by user, the digital MFP 1 displays a message 41 prompting the user to set the documents on the ADF of the document scanner 16).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing apparatus of Ito with teachings of Motoyoshi wherein when the icon 31 is selected by user, the digital MFP 1 displays a message 41 prompting the user to set the documents on the ADF of the document scanner. The suggestion/motivation for doing so would have been to provide an image processing apparatus that makes it easy to appropriately read a document.

11.     Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Manalansan US 2020/0076964 A1.

With respect to claim 12, Ito discloses the image processing apparatus according to claim 1, except wherein the predetermined condition includes a condition relating to a number of characters of the character string. 
(¶ 0061) (Note: the controller 31 extracts a text portion of a predetermined length continuous after the prescribed word "To").
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the predetermined condition of Ito to include a condition relating to a number of characters of the character string as taught by Manalansan. The suggestion/motivation for doing so would have been to reduce time required to recognize long character strings.

12.    Claims 5, 8, 9 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kanada US 2019/0197305 A1.

With respect to claim 5, Ito discloses the image processing apparatus according to claim 4, except wherein a folder path of the folder having the name containing the character string acquired by the character recognition processing is displayed on the predetermined screen. 
     However, in the same field of endeavor of image processing apparatus art, Kanada discloses wherein a folder path of the folder having the name containing the character string acquired by the character recognition processing is displayed on the predetermined screen (¶ 0038 and ¶ 0072) (Note: the control unit 11 preferentially 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing apparatus of Ito with teachings of Kanada wherein a folder path of the folder having the name containing the character string acquired by the character recognition processing is displayed on the predetermined screen. The suggestion/motivation for doing so would have been to provide an image processing apparatus and an image processing program which make it easy to appropriately set a folder as a save destination of a file.

With respect to claim 8, Ito discloses the image processing apparatus according to claim 4, except wherein a third object is displayed on the predetermined screen, and wherein, when the third object is selected, the display unit displays an input screen for receiving input of a character string by the user.
     However, in the same field of endeavor of image processing apparatus art, Kanada discloses wherein a third object (fig.4, pull-down menu) is displayed on the predetermined screen, and wherein, when the third object is selected, the display unit displays an input screen for receiving input of a character string by the user (fig.4 and ¶ 0052-¶ 0053) (Note: when the pull-down menu is selected, the display control unit 22 displays a folder candidate field 44 for receiving input of a character string by the user).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image 

With respect to claim 9, Ito in view of Kanada discloses the image processing apparatus according to claim 8. Kanada discloses wherein, when the reception unit receives an execution instruction from the user in a state where the input screen is displayed, the transmission unit transmits the image data to store the image data in a folder having a name containing the character string input on the input screen (figs.4-5 and ¶ 0057-¶ 0058) (Note: when detecting an operation to a predetermined button (OK button 45 in the example of FIGS. 4 and 5) on the file save setting screen 40, the control unit 11 determines the folder set in the folder setting field 42 as the save destination of the document image data and saves (transmits) the document image data in the folder of the save destination).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing apparatus of Ito with teachings of Kanada wherein, when the reception unit receives an execution instruction from the user in a state where the input screen is displayed, the transmission unit transmits the image data to store the image data in a folder having a name containing the character string input on the input screen. The 

With respect to claim 13, Ito discloses the image processing apparatus according to claim 1, wherein the character recognition processing recognizes a character string included in the image data generated by the reading unit (¶ 0016 and ¶ 0031-¶ 0032) (Note: the electronic document storage part 242 performs character recognition on the scanned document generated by a scanner).
    Ito fails to explicitly disclose the image processing apparatus further comprising a reading unit configured to read an image of a document to generate image data.
     However, in the same field of endeavor of image processing apparatus art, Kanada discloses the image processing apparatus further comprising a reading unit configured to read an image of a document to generate image data (¶ 0034) (Note: the reference discloses a concept wherein the image processing apparatus 10 and the scanner 30 may be entirely included in one apparatus. In a case where the image processing apparatus 10 and the scanner 30 are included in one apparatus, such a configuration (one apparatus) may be referred to as a reading apparatus).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the image processing apparatus of Ito with an apparatus comprising a scanner as taught by Kanada. The suggestion/motivation for doing so would have been to obtain a multifunctional apparatus that would be convenient for user.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Takebe et al. US 2008/0273802 A1 (hereinafter referred to as Takebe).

With respect to claim 14, Ito discloses the image processing apparatus according to claim 1, except wherein the character string includes numerals.
    However, in the same field of endeavor of image processing apparatus art, Takebe discloses wherein the character string includes numerals (¶ 0084-¶ 0085) (Note: the character string includes numerals).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the character string of Ito to include numerals as taught by Kanada. The suggestion/motivation for doing so would have been to make it easy to appropriately distinguishing folders.

Allowable Subject Matter
14.    Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.    The following is a statement of reasons for the indication of allowable subject matter: 
        Referring to claim 2, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “wherein, on a condition that the transmission unit is set not to transmit the image data until the reception unit receives the instruction from the user in a case where the result of the character recognition processing by the character recognition unit does not satisfy the predetermined condition, the transmission unit does not transmit the image data until the reception unit receives the instruction from the user, and wherein, on a condition that the transmission unit is set to transmit the image data without receiving the instruction from the user by the reception unit in a case where the result of the character recognition processing by the character recognition unit does not satisfy the predetermined condition, the transmission unit transmits the image data to store the image data in another folder different from the folder having the name containing the character string acquired by the character recognition processing, without receiving the instruction from the user by the reception unit.”
    Claim 3 is indicated as allowable subject matter based on its dependency on claim 2. 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675